DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on 23 February 2021.

The application has been amended as follows: 

1. (Currently Amended) A respiration analysis system using a gas image detection method, the respiration analysis system comprising: 
an exhalation capturing unit configured to be provided adjacent to a subject and capture 
a measuring bed comprising a base provided on the ground and a mattress provided on the base;
 a holder configured to hold be 
configured to calculate store 
divide the image captured by the exhalation capturing unit according to frames, 
select a measurement region from each frame, 
virtually divide the selected measurement region into lattices of respective sizes as a criterion of the measurement region, 
count the number of lattices whose color is changed according to the respiration of the subject in the measurement region divided into the plurality of lattices, 
calculate a color density changed degree of the lattices whose color is changed,
store the color density changed degree as the data according to time, and
determine the respiration cycle and respiration volume based on the number of lattices whose color is changed and on the color density.

6. (Currently Amended) The respiration analysis system of claim 5, wherein the bio-signal measuring unit comprises: 
a brainwave measuring sensor configured to measure 
a temperature measuring sensor configured to measure 
a pulse measuring sensor configured to measure 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest a respiration analysis system comprising an exhalation capturing unit that captures an image of exhalation (gases) exhaled from the nose and mouth, a bed, a holder configured to be moved by a moving unit, and a control unit that determines respiration cycle and respiration volume based on a number of lattices whose color is changed and on a color density of an image frame.  The closes prior art of record is Al-Khalidi et al. (“Respiratory Rate Measurement in Children Using a Thermal Imaging Camera” 2015) which teaches using a thermal camera to monitor children in bed, wherein the thermal camera monitors the nose and/or mouth and divides the captured image into segments to produce respiratory signals [see Fig. 3].  Al-Khalidi images the tissue of the nose and mouth rather than the exhalation (gases) of subject as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 February 2021